DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 6-8, 16, and 19 are cancelled.    New claims 25-27 are added.  Claims 1, 3-5, 9-15, 17-18, and 20-27 are pending in the instant application.  
The previous Notice of Allowance (NOA) mailed on 08/27/2021 has been vacated.  This NOA replaces the previous one.

Response to Amendment
The Amendment by Applicants’ representative Ashley I. Pezzner on 08/31/2021 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(a)
 
Applicants pointed out that the description of “oxidative calcination” can be found at page 13 of the specification.  In addition, Examples 1-6 of Applicants’ specification describe a process of preparing the catalyst precursor without a step of oxidative calcination in the presence of oxidizing gases after step (i) or step (ii).  Therefore, Applicants’ argument is sufficient to overcome the rejection.  The rejection of claim 21 for introducing New Matter is hereby withdrawn.   

Claim rejection under 35 U.S.C.§112(b)
 
According to Applicants’ response, the transition phrase “consisting essentially of” in claim 1 limits the scope of the claim to the specified materials or steps, and those that do not materially affect the basic and novel characteristic(s) of the claimed invention, wherein the claimed invention is preparation of the catalytic precursor of the amination catalyst for preparing alkanolamines and/or ethyleneamines in the liquid phase.  Further in view of the Examples withdrawn.   

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and argument have been fully considered.  Examples 1-5 of Applicants’ specification do not contain the step of oxidative calcination in the process of preparing the catalytic precursor of the amination catalyst.  Instead, all the examples disclose reductive calcination after drying at 120 °C.   More importantly, the specification of Applicants’ co-pending Application 16/619,987 discloses the side-by-side comparison of the process of preparing the catalytic precursor of the amination catalyst with oxidative calcination (i.e. Comparative Example 1) and without oxidative calcination (i.e. Example 1), wherein the amination conversion rate is 46.6% for the process without oxidative calcination, while the amination conversion rate is 15.2% for the process with oxidative calcination.  The proviso of excluding the step of “oxidative calcination” in claim 1 is critical for the claimed invention with unexpected good result.   The cited references do not teach and/or suggest the step of excluding oxidative calcination.  Therefore, the rejection is withdrawn.  

Conclusions
Claims 1, 3-5, 9-15, 17-18, and 20-27 are allowed.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731